Citation Nr: 1007925	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-23 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected tinea versicolor. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected peptic ulcer disease with 
esophagitis, gastritis, gastric ulcer, and irritable bowel 
syndrome.

3.  Entitlement to an effective date earlier than June 6, 
2002, for the grant of service connection for peptic ulcer 
disease with esophagitis, gastritis, gastric ulcer, and 
irritable bowel syndrome.

4.  Whether a June 1969 rating decision, which denied service 
connection for a stomach condition, and/or a November 1971 
rating decision, which denied an application to reopen a 
previously denied claim for service connection for stomach 
condition, should be revised on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Benjamin D. Hooten, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO decision, which 
granted a claim for service connection for tinea versicolor 
and assigned a 30 percent evaluation, effective June 6, 2002, 
and granted a claim for service connection for peptic ulcer 
disease with esophagitis, gastritis, gastric ulcer, and 
irritable bowel syndrome and assigned a 20 percent 
evaluation, effective June 6, 2002; and a December 2007 RO 
decision, which determined that no revision is warranted in 
the earlier denials of service connection for a stomach 
condition (now diagnosed as peptic ulcer disease with 
esophagitis, gastritis, gastric ulcer, and irritable bowel 
syndrome).

In October 2009, a video hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes the June 2008 statement of the case (SOC) 
also included the issue of entitlement to an earlier 
effective date for the grant of service connection for tinea 
versicolor.  In a February 2009 rating decision, the RO 
assigned an earlier effective date of May 14, 1981, for the 
grant of service connection for this disability.  In an April 
2009 contact note, the Veteran's representative indicated 
that the Veteran was satisfied with the earlier effective 
date assigned for tinea versicolor.  Therefore, as the 
Veteran had indicated that his appeal with regard to this 
issue has been satisfied, this issue is no longer currently 
on appeal before the Board.  Additionally, the Board notes 
that the Veteran indicated in his August 2008 VA Form 9 
Appeal that he would like to submit a motion for CUE with 
regard to a 1981 rating decision, asserting that disability 
compensation should be dated back to 1981 for his tinea 
versicolor.  However, as the Veteran has indicated that he is 
now satisfied with the newly assigned effective date of May 
14, 1981, the Board finds there to be no issue in dispute 
before the Board for adjudication.     

The Board also notes that the Veteran submitted medical 
evidence after the most recent SOC was issued with regard to 
these issues.  However, as this evidence consists merely of 
duplicate copies of medical evidence that was already 
associated with the claims file and considered by the RO, the 
Board may proceed to adjudicate the claims. 

The issues of entitlement to an initial evaluation in excess 
of 30 percent for service-connected tinea versicolor and 
entitlement to an initial evaluation in excess of 20 percent 
for service-connected peptic ulcer disease with esophagitis, 
gastritis, gastric ulcer, and irritable bowel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1969, the RO 
denied entitlement to service connection for a stomach 
condition.  In November 1971, the RO denied an application 
reopen a previously denied claim for service connection for a 
stomach condition.

2.  The Veteran filed a formal claim to reopen his previously 
denied claim for service connection for gastritis on June 6, 
2002.

3.  The Veteran has not alleged any errors of fact or law in 
the June 1969 or November 1971 rating decisions that compels 
the conclusion, to which reasonable minds could not differ, 
that the results would have been manifestly different but for 
the errors.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 6, 
2002, for the grant of service connection for peptic ulcer 
disease with esophagitis, gastritis, gastric ulcer, and 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.114, Diagnostic 
Codes 7304, 7319 (2009).

2.  The June 1969 rating decision, which denied entitlement 
to service connection for a stomach condition, and the 
November 1971 decision, which denied an application to reopen 
a previously denied claim for service connection for a 
stomach condition, were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  

Nevertheless, with respect to the claim for CUE, the Board 
notes in passing that the moving party and his accredited 
representative have been accorded ample opportunity to 
present his contentions, and there is no indication that 
either the Veteran or his representative have further 
argument to present.

With respect to the Veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in September 2002, February 2005, and 
March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
the March 2006 letter described how disability ratings and 
effective dates were assigned.    

Furthermore, the Board notes that, for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement (NOD) with the rating or the effective date of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
acknowledges that certain recent VA medical records have not 
yet been associated with the claims file.  However, as recent 
medical records are not relevant to the adjudication of the 
Veteran's claims for an earlier effective date and for CUE in 
prior RO decisions, the Board finds no harm in proceeding to 
adjudicate the claims.  The record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to an effective date earlier than June 6, 
2002, for the grant of service connection for peptic ulcer 
disease with esophagitis, gastritis, gastric ulcer, and 
irritable bowel syndrome.

The Veteran claims that an earlier effective date, prior to 
June 6, 2002, should be assigned for the grant of service 
connection for peptic ulcer disease with esophagitis, 
gastritis, gastric ulcer, and irritable bowel syndrome.  
Essentially, he asserts that his ulcer disease was present as 
early as July 15, 1969, and, as such, service connection 
should have been awarded effective in 1969.  See NOD, January 
2008.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2009).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2009).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2009).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 6, 
2002, is the correct date for the grant of service connection 
for peptic ulcer disease with esophagitis, gastritis, gastric 
ulcer, and irritable bowel syndrome.  While the Veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection, there is no basis under the 
governing legal criteria, absent a finding of CUE in a prior 
final decision, to establish that he is legally entitled to 
an earlier effective date.  

The evidence of record indicates that the Veteran's original 
claim for service connection for a stomach condition was 
submitted on May 16, 1969.  The Veteran was denied service 
connection for this claim in a June 1969 rating decision.  
The Veteran submitted a NOD with regard to this issue in July 
1969.  In March 1970, a SOC was issued.  The Veteran did not 
submit a timely substantive appeal with regard to this issue, 
and the denial became final.  In October 1971, the Veteran 
submitted an application to reopen this claim.  The Veteran 
was issued a letter by a RO adjudication officer in November 
1971 informing him of his previous denial and directing the 
Veteran that his claim could not be reopened until he 
submitted new and material evidence with regard to this 
claim.  The Veteran did not submit new and material evidence.  
On June 6, 2002, the Veteran submitted an application to 
reopen this previously denied claim for service connection.  
As noted above, the effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2009).  
As such, the Board must conclude that an effective date 
earlier than June 6, 2002, the date of the Veteran's 
application to reopen his previously denied claim for a 
stomach condition, is not warranted.

The Board has considered the Veteran's argument that he 
should be awarded service connection for peptic ulcer disease 
with esophagitis, gastritis, gastric ulcer, and irritable 
bowel syndrome, as he has was diagnosed with this disability 
prior to June 6, 2002.  However, as noted, the primary basis 
of awarding an effective date under applicable law or 
regulations based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  In this 
case, although the medical evidence of record reflects that 
the Veteran complained of stomach problems as early as 1969, 
there is no record of an application to reopen a claim for 
service connection for a stomach condition having been 
received prior to 2002, with the exception of the October 
1971 application to reopen this claim, which was addressed by 
a RO adjudication officer in November 1971.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
Veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the Veteran filed 
his application to reopen his previously denied claim for 
service connection on June 6, 2002, which was more than one 
year after his separation from active service.  In light of 
this fact, the Board concludes that an earlier effective date 
is not warranted in this case under VA regulations governing 
effective dates for awards based on a claim to reopen after a 
final disallowance.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(ii), (r) (2009).

2.  Whether the June 1969 rating decision, which denied 
service connection for a stomach condition, and the November 
1971 rating decision, which denied an application to reopen a 
previously denied claim for service connection for stomach 
condition, should be revised on the basis of CUE.

The Veteran essentially contends that previous rating 
decisions that denied entitlement to service connection for a 
stomach condition should be reversed on the grounds that the 
RO committed CUE.  Specifically, it appears that the Veteran 
is arguing that his ulcer disease was present as early as 
July 15, 1969.  See NOD, January 2008.  As such, the RO erred 
by not awarding the Veteran compensation at that time. 

The Board notes that the evidence of record indicates that 
the Veteran filed an original claim for service connection 
for a stomach condition on May 16, 1969.  In a June 30, 1969, 
rating decision, the Veteran was denied service connection 
for a stomach condition.  It was noted in this rating 
decision that a stomach condition was not found on the last 
examination.  He was informed in a July 14, 1969, letter that 
he was not entitled to compensation for stomach trouble, as 
the last examination did not show it caused any present 
disability.  The Veteran submitted a NOD with regard to this 
issue in July 1969.  In March 1970, a SOC was issued.  The 
Veteran did not submit a timely substantive appeal with 
regard to this issue, and the denial became final.  In 
October 1971, the Veteran submitted an application to reopen 
this claim.  The Veteran was issued a November 3, 1971, 
letter by the RO informing him of his previous denial and 
directing the Veteran that his claim could not be reopened 
until he submitted new and material evidence with regard to 
this claim.  The Veteran did not submit new and material 
evidence.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. 
"It must always be remembered that CUE is a very specific 
and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Upon review of the claims file, it does not appear that the 
claims file contained all of the Veteran's available VA 
medical records at the time of the June 1969 or the November 
1971 rating decisions.  Specifically, it appears that certain 
VA medical records from June and July of 1969 were not 
associated with the claims file at the time of these 
decisions.  The Board notes that a June 25, 1969, medical 
record from the San Diego VA Outpatient Clinic (VAOC) noted 
the Veteran as having a psychophysiologic gastrointestinal 
reaction.  There is no indication that this record was 
available at the time of the June 1969 or the November 1971 
rating decisions.  A July 15, 1969, medical record from the 
this same facility noted the Veteran as having irritability 
and deformity of the duodenal bulb.  There is no indication 
that this record was available at the time of the November 
1971 rating decision.  However, as noted above, in order for 
CUE to granted, the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The Board does not find 
that such an error occurred.  

In this regard, the Board recognizes that, generally, VA 
treatment records are constructively of record at the time of 
an adjudication, and the failure of the RO or the Board to 
consider any such pertinent records might constitute CUE, 
even though such evidence was not actually in the record 
assembled for appellate review.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, the Bell doctrine of constructive 
notice is not applicable to the case at hand.  In Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994), the Court held that the 
Bell constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring before Bell was 
decided.  Since the Board decision at issue in the present 
case was rendered prior to 1992, Bell does not operate to 
make the VA treatment records constructively part of the 
record. See also 38 C.F.R. § 20.1403(b).  

In addition, to the extent that the Veteran argues that the 
RO failed in its duty to assist him at the time of those 
decisions by not obtaining the records of treatment, it is 
well settled that failure of the duty to assist is not CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (noting that a 
breach in the duty to assist creates an incomplete record, 
not an incorrect record).  

Furthermore, as noted above, in order for CUE to granted, the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Even assuming that the RO erred by failing 
to obtain these records, the Board finds that, based on the 
evidence of record at the time of those decisions, it cannot 
be said that a review of these records by the RO would have 
manifestly changed the outcome of either the 1969 or 1971 
decisions.  In fact, despite the June and July 1969 VA 
medical records, the RO could very well have determined that 
the Veteran did not have a diagnosed stomach disability as 
the result of his active duty service, as a number of the 
medical records dated in 1969 did not diagnose the Veteran 
with peptic ulcer disease or gastritis.  

Additionally, the Board has considered the April 2003 letter 
submitted by Dr. A.D.W., SR., M.D. from the Arkansas 
Diagnostic Center indicating that the 1969 VA medical record 
is clear evidence of peptic disease with duodenitis at that 
particular time.  Again, the Board notes that the adjudicator 
is obligated to adjudicate the correct facts, as they were 
known at the time.  At the time of the 1969 and 1971 rating 
decisions, a number of evaluations were of record in which no 
such diagnosis was rendered.  The RO is not required or 
obligated to presume such a diagnosis when it is not clearly 
stated in the medical evidence of record at that time.  
Moreover, the fact that a 2003 medical record now indicates 
that the Veteran had a diagnosis of a condition over 30 years 
earlier does not amount to error on the part of the RO in a 
1969 or 1971 adjudication.  The adjudicator is obligated to 
adjudicate only the evidence that existed at that time. 

Although the Veteran may disagree with the RO's findings in 
the June 1969 and November 1971 rating decisions, the Court 
has determined that an assertion that the RO improperly 
weighed or evaluated evidence can never raise to the level of 
CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that the record does not 
establish that, but for an error in the 1969 and 1971 rating 
decisions, service connection would have granted for a 
stomach condition.  The Board finds there is no indication 
that the RO's June 1969 denial of the Veteran's claim for 
service connection for a stomach condition or the RO's 
November 1971 denial of an application to reopen a previously 
denied claim for service connection for a stomach condition 
was "undebatably incorrect" so as to warrant a finding of 
CUE.  See Russell, 3 Vet. App. at 313.  As such, the criteria 
for a finding of CUE in the 1969 and 1971 rating decisions 
have not been met.

ORDER

Entitlement to an effective date earlier than June 6, 2002, 
for the grant of service connection for peptic ulcer disease 
with esophagitis, gastritis, gastric ulcer, and irritable 
bowel syndrome is denied.

The June 1969 and November 1971 rating decisions were not 
clearly and unmistakably erroneous.


REMAND

The Veteran is seeking entitlement to an initial evaluation 
in excess of 30 percent for service-connected tinea 
versicolor and entitlement to an initial evaluation in excess 
of 20 percent for service-connected peptic ulcer disease with 
esophagitis, gastritis, gastric ulcer, and irritable bowel 
syndrome.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.

The Board notes that the Veteran indicated in his August 2008 
VA Form 9 Appeal that he has received medical treatment from 
Little Rock, Arkansas VA Medical Center (VAMC).  He 
specifically requested that medical records from Little Rock 
VAMC be reviewed for treatment for his tinea versicolor from 
approximately January 2008 to the present.  VA has an 
obligation under the VCAA to associate all relevant records 
in VA's possession with the claims file of a Veteran. 38 
C.F.R. § 3.159 (2009).  As the claims file does not contain 
recent medical records from this facility, the Board finds 
that these issues must be remanded in order to attempt to 
locate any outstanding relevant VA treatment records. 

The Board acknowledges that, with regard to the Veteran's 
claim for an increased rating for his service-connected tinea 
versicolor, a 60 percent evaluation is warranted for a skin 
disability requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  The Veteran has submitted a 
list of medications that he has been prescribed at the Little 
Rock VAMC in 2008 and 2009.  This list does reflect that the 
Veteran has been prescribed corticosteroids or 
immunosuppressive drugs for his tinea versicolor.  However, 
the Board finds that the Veteran's recent VA medical records 
must still be obtained in order to clarify whether these 
medications are required on a constant or near-constant basis 
and to determine whether the Veteran has recently sought 
treatment for symptoms associated with his service-connected 
peptic ulcer disease with esophagitis, gastritis, gastric 
ulcer, and irritable bowel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA medical 
records that have not already been 
associated with the claims folder.  
Particularly, any treatment records 
from the VAMC in Little Rock, Arkansas 
from January 2008 to the present should 
be obtained.  

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the SOC.  In 
the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


